     Case 3:20-cv-00203 Document 22 Filed 12/22/20 Page 1 of 2 PageID #: 1543




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


DOUG RAY MATHENY,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:20-0203

ANDREW SAUL, Commissioner
of the Social Security Administration,

                              Defendant.


                             MEMORANDUM OPINION AND ORDER


        This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court deny the Claimant’s request for remand (ECF No. 19), grant

the Defendant’s request to affirm the decision below (ECF No. 20), affirm the final decision of the

Commissioner, and dismiss this matter from the Court’s docket. Neither party has filed objections

to the Magistrate Judge’s findings and recommendation.

        Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and DENIES the Claimant’s request for remand (ECF No. 19), GRANTS

the Defendant’s request to affirm the decision below (ECF No. 20), AFFIRMS the final decision

of the Commissioner, and DISMISSES this matter from the Court’s docket, consistent with the

findings and recommendation.
   Case 3:20-cv-00203 Document 22 Filed 12/22/20 Page 2 of 2 PageID #: 1544




       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.


                                          ENTER:        December 22, 2020




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -2-
